           Case 1:19-cr-00166-VEC Document 182 Filed 05/29/20 Page 1 of 1


MEMO ENDORSED
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
  May 28, 2020                                                          DATE FILED: 5/29/2020

  Via ECF

  The Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                 Re:    United States v. Nazae Blanche, 19 Cr. 166 (VEC)

  Dear Judge Caproni:

  I represent Nazae Blanche in the above-referenced matter. Mr. Blanche is scheduled to be
  sentenced by the Court on June 15, 20120. I write, with the consent of the government, to
  request a two-month adjournment of his sentencing. This is the second request for an
  adjournment of Mr. Blanche’s sentencing. The requested adjournment would allow the
  undersigned, and the mitigation specialist working with the defense, additional time to prepare
  Mr. Blanche’s sentencing submission. I note that the COVID-19 pandemic has prevented us
  from meeting with Mr. Blanche and significantly hampered our ability to obtain the documents
  and information necessary for the sentencing submission. Accordingly, I respectfully request
  that Your Honor adjourn Mr. Blanche’s sentencing for two months. Thank you for your
  consideration.

  Respectfully submitted,
         /s/                                              Application GRANTED. Sentencing for Mr.
                                                          Blanche is adjourned to July 31, 2020, at 2:00
  Valerie A. Gotlib                                       p.m. The parties' submissions are due no later than
                                                          July 17, 2020. If attorney visits have not resumed
                                                          before July 1, 2020, Defendant may renew his
                                                          application for an adjournment.
  cc:    all counsel of record (via ECF)
                                                          SO ORDERED.


                                                                                     5/29/2020
                                                          HON. VALERIE CAPRONI
                                                          UNITED STATES DISTRICT JUDGE




                                             Gotlib Law, PLLC
                            225 Broadway | Suite 2815 | New York | NY | 10007
                         T 917 536 8171 | F 917 970 8158 | valerie@gotliblaw.com
